DETAILED ACTION

Status of Claims
Amendment filed February 7, 2022 is acknowledged.   
Claims 3 and 13 have been cancelled by the applicant.
Claims 1-2, 4-12, and 14-23 are pending. 
Claims 4, 6, 10, 12, 20, and 21 have been withdrawn from consideration.
Claims 1 and 11 have been amended.    
Claims 22-23 have been added.
Claims 1-2, 5, 7-9, 11, 14-19, 22-23 are examined below.
Claims 1-2, 5, 7-9, 11, 14-19, 22-23 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 7, 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed June 18, 2022 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant argues:
There is no teaching or suggestion in Kim for the claimed biasing circuit. With reference to Kim Figures 10A and 10B, for example, the biasing of both the regions 205 (TG1) and 208 (TG2) during pixel illumination (charging time - exposure) is shown to be at a first (lower) voltage level. This is different from the claimed biasing where the first polysilicon region is biased at a first value and the second poly silicon region is biased at a second value different from the first value during pixel illumination.

However, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  To adjust the particular biases applied to the two transfer gates would result in no structural differences between the device disclosed by Kim and the present invention.  Thus, applicant’s argument is not persuasive.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5, 7-9, 11, 14-19 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Pub. No. 2007/0131987).

Regarding claim 1, Kim teaches an integrated imaging device, comprising:
at least one pixel which comprises:
a trench extending into the substrate (201);
an insulator coating said trench (203, 204, and 207);
a stack within said trench including a first polysilicon region (205; paragraph 55) and a second polysilicon region (208; paragraph 57), wherein the first and second polysilicon regions within the stack are insulated from each other by a layer of insulating material (206: paragraph 56); and
a capacitor having a first electrode formed by the second polysilicon region (208), a dielectric formed by the layer of insulating material (207), and a second electrode coupled to a storage region (303; paragraphs 41, 43, and 67), wherein said capacitor is configured to store charge representative of an illumination of the at least one pixel (paragraphs 66 and 67, in which red, green, and blue photosensitive layers refer to layers 103a, 105a, and 107a); and
a biasing circuit (Figure 9A) configured to apply a bias voltage to the first polysilicon region and the second poly silicon region (Figures 10A and 10B).

Thus, Kim is shown to teach all the limitations of claim 1 with the exception of a biasing circuit configured to apply a bias voltage to the first polysilicon region at a first value and a bias voltage to the second poly silicon region at a second value different from the first value during pixel illumination and further configured to apply the bias voltage at the second value to the first and second polysilicon regions during transfer of charge to the storage region.  However, it has been held that a recitation with respect to the manner in which a claimed apparatus (in this case, the biasing circuit) is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).

Regarding claim 2, Kim teaches the at least one pixel further comprises a photosensitive zone (103a, 105a, 107a), a read node comprising said storage region (303), and at least one transfer gate configured to transfer said charge accumulated in the photosensitive zone to the read node (205), wherein said trench delineates a periphery of the read node (Figure 8), with the first polysilicon region forming the transfer gate (205).

Regarding claim 5, Kim teaches the at least one pixel further comprises a photosensitive zone (103a, 105a, 107a), a read node comprising said storage region (303), and at least one transfer transistor configured to transfer said charge accumulated in the photosensitive zone to the read node (205), wherein the first polysilicon region forms a transfer gate for said transfer transistor (205).

Regarding claim 7, Kim teaches said stack is surmounted by a region of insulator (209).

Regarding claim 8, Kim teaches the device is a component of a smart mobile telephone (Official Notice is taken than imager devices are routinely used in mobile phones).

Regarding claim 9, Kim teaches the device is a component of a digital camera (Official Notice is taken than imager devices are routinely used in digital cameras).

Regarding claim 11, Kim teaches an integrated circuit, comprising:
a substrate (101a, and the layers above (102-107a));
a trench extending into the substrate (201);
an insulator coating said trench (203, 204, and 207);
a stack within said trench including a first polysilicon region (205; paragraph 55) and a second polysilicon region (208; paragraph 57), wherein the first and second polysilicon regions within the stack are insulated from each other by a layer of insulating material (206; paragraph 56); 
a transfer transistor having said first polysilicon region as a gate (205), said transfer transistor configured to transfer charge (paragraphs 66 and 67); and
a capacitor having a first electrode formed by the second polysilicon region (208), a dielectric formed by the layer of insulating material (207), and a second electrode within the substrate (303), wherein said capacitor is configured to store the charge transferred by the transfer transistor (paragraphs 66 and 67); and
a biasing circuit (Figure 9A) configured to apply a bias voltage to the first polysilicon region and the second poly silicon region (Figures 10A and 10B).
Thus, Kim is shown to teach all the limitations of claim 1 with the exception of a biasing circuit configured to apply a bias voltage to the first polysilicon region at a first value and a bias voltage to the second poly silicon region at a second value different from the first value during illumination and further configured to apply the bias voltage at the second value to the first and second polysilicon regions during transfer of charge.  However, it has been held that a recitation with respect to the manner in which a claimed apparatus (in this case, the biasing circuit) is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).

Regarding claim 14, Kim teaches said transfer transistor (see Claim Rejections - 35 USC § 112 above) comprises a vertical transistor having a gate electrode formed by the first polysilicon region (205).

Regarding claim 15, Kim teaches said trench peripherally surrounds a region of the substrate (Figure 8).

Regarding claim 16, Kim teaches wherein said stack is surmounted by a region of insulator (209).

Regarding claim 17, Kim teaches the circuit is a component of an imaging pixel (Abstract).

Regarding claim 18, Kim teaches the imaging pixel is a component of a smart mobile telephone (Official Notice is taken than imager devices are routinely used in mobile phones).

Regarding claim 19, Kim teaches the imaging pixel is a component of a digital camera (Official Notice is taken than imager devices are routinely used in digital cameras).

Regarding claim 22, Kim teaches an integrated circuit, comprising:
a substrate (101a, and the layers above (102-107a));
a pixel comprising:
a photo sensitive zone (103a, 105a, and 107a);
a trench extending into the substrate (201);
an insulator coating said trench (203, 204, and 207);
a stack within said trench including a first polysilicon region (205; paragraph 55) and a second polysilicon region (208; paragraph 57), wherein the first and second polysilicon regions within the stack are insulated from each other by a layer of insulating material (206; paragraph 56);
a transfer transistor having said first polysilicon region as a gate (205); and
a capacitor having a first electrode formed by the second polysilicon region (208), a dielectric formed by the layer of insulating material (207), and a second electrode within the substrate (303); and
a biasing circuit (Figure 9A) configured to apply a bias voltage to the first polysilicon region at a first value and a bias voltage to the second poly silicon region at a second value.

Thus, Kim is shown to teach all the limitations of claim 1 with the exception of a biasing circuit configured to apply a bias voltage to the first polysilicon region at a first value and a bias voltage to the second poly silicon region at a second value different from the first value during illumination of said photo sensitive zone.  However, it has been held that a recitation with respect to the manner in which a claimed apparatus (in this case, the biasing circuit) is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).

Regarding claim 23, Kim teaches the integrated circuit of claim 22, but doesn’t explicitly teach said biasing circuit is further configured to apply the bias voltage at the second value to both the first and second polysilicon regions during transfer of charge produced during illumination.  However, it has been held that a recitation with respect to the manner in which a claimed apparatus (in this case, the biasing circuit) is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA C VIEIRA whose telephone number is (571)270-5026. The examiner can normally be reached M,F: 5:30-9:30 AM; T,R 5:30-7:30 and 12:00 - 2:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANA C VIEIRA/Examiner, Art Unit 2817                                                                                                                                                                                                        /PHAT X CAO/Primary Examiner, Art Unit 2817